Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 29, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  142147 & (34)(35)(36)                                                                                Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 142147
                                                                    COA: 298717
                                                                    Wexford CC: 86-003591-FH
  KENNETH CHARLES LESTER,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the September 29, 2010
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The
  motions to remand and to expand the record are DENIED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 29, 2011                      _________________________________________
         0321                                                                  Clerk